DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 1/20/2021. Claims 3, 4, 8, 10, and 16-19 have been cancelled. Claims 78-85 have been cancelled. Claims 1, 2, 5-7, 9, 11-15, 20 and 78-85 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 9, 11-15, 20 have been considered but are moot in view of the new grounds of rejection.


Response to Remarks
	Regarding claim 5, applicant asserts that Falkel does not teach determining whether the virtual representation of the dental arch contains at least one ectopic tooth by performing an analysis of a region of the virtual representation of the dental arch above or below the at least one gap (Remarks page 9).
	Examiner respectfully disagrees.
	Falkel teaches a 3D intra-oral scanner and an x-ray device can be used to determine the presence of an edentulous space 72 where a baby tooth is under the gum (para. [0098]). A baby tooth is interpreted to be an ectopic tooth in an adult. Furthermore, it would be obvious to analyze all regions of the dental arch including the area below the gap to determine if the baby tooth is under the gap.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, “a patient” should read “the patient”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-7, 9, 11-13, 15, and 20, 79, 80, 82 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagardere et al (WO2018/033762A1) in view of Falkel (US20180078347).
Regarding claim 1, Lagardere teaches a computer-implemented method comprising: 
gathering a virtual representation of a dental arch (fig. 4, S100 in fig. 5, fig. 8A, page 2 lines 10-12, generating a dental arch map including acquiring a 3D surface image of patient dentition); 
gathering a model segmentation of the virtual representation of the dental arch (fig. 4, S110 in fig. 5, 50 in fig. 8A, page 6 lines 15-17, page 7 lines 11-17, successfully segmented teeth), the model segmentation providing a basis to assign anatomical identifiers corresponding to each tooth in the virtual representation of the dental arch (fig. 4, 50 in fig. 8A, page 2 lines 14-15, page 6 line 16, tooth numbering); 
determining whether the virtual representation of the dental arch contains at least one ectopic tooth (13-14 and 22-23 in fig. 4 appear abnormal, page 6 lines 18-19, irregular teeth); and


Lagardere fails to teach detecting at least one gap between adjacent teeth in the virtual representation of the dental arch that exceeds a gap threshold and determining whether the virtual representation of the dental arch contains at least one ectopic tooth by performing analysis of a region of the virtual representation of the dental arch above or below the at least one gap.
However Falkel teaches detecting at least one gap between adjacent teeth (72 in fig. 8) in a virtual representation of a dental arch (para. [0098], 2D images can be constructed into a 3D image or a 3D image can be generated directly) that exceeds a gap threshold (para. [0099], The system 100 can compare the dimensions 71a and/or 71b to a threshold gap dimension, where the threshold gap dimension can be from about 1 mm to about 10 mm, including every 1 mm increment therebetween. The system 100 can indicate the presence of a gap (e.g., edentulous space) where the first and/or second dimensions 71a, 71b matches or exceeds the threshold gap dimension) and determining whether the virtual representation of the dental arch contains at least one ectopic tooth by performing analysis of a region of the virtual representation of the dental arch above or below the at least one gap (para. [0098], a 3D intra-oral scanner and an x-ray device can be used to determine the presence of an edentulous space 72 where a baby tooth is under (e.g., still under) the gum. A baby tooth would be ectopic in 
Therefore taking the combined teachings of Lagardere and Falkel as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Falkel into the method of Lagardere. The motivation to combine Falkel and Lagardere would be to desirably document abnormalities which can affect masticatory efficiency and cause structural shifts (para. [0098] of Falkel) to recommend appropriate treatments (para. [0125] of Falkel).


Regarding claim 2, the modified invention of Lagardere teaches a computer-implemented method further comprising: 
identifying the at least one ectopic tooth (page 6 lines 18-19 of Lagardere); and 
gathering the anatomical identifier using an identifier of the at least one ectopic tooth (page 6 lines 18-19 of Lagardere).


	Regarding claim 5, the modified invention of Lagardere teaches a computer-implemented method wherein performing the analysis includes performing a scan of the region of the virtual representation of the dental arch above or below the at least one gap (para. [0098] of Falkel, a 3D intra-oral scanner and an x-ray device can be used to determine the presence of an edentulous space 72 where a baby tooth is under (e.g., 


Regarding claim 6, the modified invention of Lagardere teaches a computer-implemented method further comprising digitally scanning a dental arch of a patient (page 5 lines 5-10 of Lagardere, digital camera such as an intra-oral camera or scanner), wherein the virtual representation of the dental arch is derived from the digital scan of the dental arch (page 6 lines 20-25 of Lagardere).


Regarding claim 7, the modified invention of Lagardere teaches a computer-implemented method wherein the digital scan is gathered from one or more of an optical scan, an intraoral scan (page 5 lines 5-10 of Lagardere, digital camera such as an intra-oral camera or scanner), and an image capture of physical impressions of the patient.


Regarding claim 9, the modified invention of Lagardere teaches a computer-implemented method wherein determining whether the virtual representation of the dental arch contains at least missing tooth (fig. 8 of Falkel) or at least one ectopic tooth (page 6 lines 18-10 of Lagardere) comprises determining whether two adjacent teeth in the virtual representation of the dental arch (13-14 and 22-23 in fig. 4 of Lagardere) have geometries inconsistent with two adjacent teeth in the virtual representation of the 


Regarding claim 11, the modified invention of Lagardere teaches a computer-implemented method further comprising providing instructions to display the at least one ectopic tooth on an electronic display (page 8 line 30 – page 9 line 2, page 10 lines 13-15 and 27-31 of Lagardere).


Regarding claim 12, the modified invention of Lagardere teaches a computer-implemented method further comprising creating an orthodontic treatment plan to reposition at least one tooth using the segmentation of the virtual representation of the dental arch (page 10 lines 27-31 of Lagardere).


Regarding claim 13, the modified invention of Lagardere teaches a computer-implemented method further comprising: 
identifying a first tooth at a first end of the at least one gap (71a in fig. 8 of Falkel); 
identifying a second tooth at a second end of the at least one gap (71b in fig. 8 of Falkel); 

gathering a second anatomical identifier of the second tooth (page 6 lines 18-19 of Lagardere, irregular teeth are numbered).


Regarding claim 15, the limitations have been analyzed and rejected with respect to claim 1.


Regarding claim 20, the limitations have been analyzed and rejected with respect to claim 9.


Regarding claim 79, the modified invention of Lagardere teaches a computer-implemented method wherein the virtual representation of a dental arch includes a scanned region above or below the at least one gap (para. [0098] of Falkel, a 3D intra-oral scanner and an x-ray device can be used to determine the presence of an edentulous space 72 where a baby tooth is under (e.g., still under) the gum. A baby tooth would be ectopic in an adult. Furthermore, it would be obvious to analyze all regions of the dental arch including the area below the gap) by a distance exceeding an ectopic threshold (para. [0099] of Falkel, The system 100 can compare the dimensions 71a and/or 71b to a threshold gap dimension, where the threshold gap dimension can be from about 1 mm to about 10 mm, including every 1 mm increment therebetween. 


Regarding claim 80, the modified invention of Lagardere teaches a computer-implemented method further comprising numbering teeth of the virtual representation of the dental arch (fig. 4 of Lagardere) accounting for the at least one ectopic tooth (14 and 23 in fig. 4, page 6 lines 18-19 of Lagardere).


Regarding claim 82, the modified invention of Lagardere teaches a computer-implemented method further comprising determining whether the virtual representation of the dental arch includes at least one missing or unerupted tooth based on whether the adjacent teeth in the virtual representation of the dental arch correspond to normally non-adjacent teeth (para. [0099] of Falkel).


Regarding claim 83, the modified invention of Lagardere teaches a computer-implemented method wherein the virtual representation of the dental arch is based on a dental scan along a teeth curve of the dental arch (page 11 lines 14-16 of Lagardere, curvature).

Claim(s) 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagardere et al (WO2018/033762A1) and Falkel (US20180078347) in view of Salah et al (US20190026894).
Regarding claim 78, the modified invention of Lagardere fails to teach a computer-implemented method further comprising determining whether the virtual representation of the dental arch includes at least one missing or unerupted tooth based on one or more of: a width of individual teeth of the virtual representation of the dental arch, a buccal/lingual position of individual teeth of the virtual representation of the dental arch, and a mesial/distal position of individual teeth of the virtual representation of the dental arch.
However Salah teaches determining whether a virtual representation of the dental arch includes at least one missing or unerupted tooth based on a width of individual teeth of the virtual representation of the dental arch (para. [0110], [0115], shape of a particular tooth model is analyzed so as to define its tooth attribute value, for example its number).
Therefore taking the combined teachings of Lagardere and Falkel with Salah as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Salah into the method of Lagardere and Falkel. The motivation to combine Salah, Falkel and Lagardere would be to immediately recognize the content of the analysis image (para. [0014] of Salah) in a very accurate way (para. [0251] of Salah).


Allowable Subject Matter
Claim 81 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 84, and 85 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claim 14 pertains to determining whether the digital model of the patient’s dental arch includes at least one tooth that is missing or ectopic based on an analysis of a region of the patient’s dental arch above or below the at least one gap and based on one or more of: a width of individual teeth of the patient’s dental arch, a buccal/lingual position of individual teeth of the patient’s dental arch, and a mesial/distal position of individual teeth of the patient’s dental arch;
re-numbering the teeth in the digital model of the patient’s dental arch based on the determining; and
creating a segmentation of the digital model of the patient’s dental arch from the renumbered teeth in the patient’s dental arch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663